Citation Nr: 1755831	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-36 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include whether new and material evidence has been received to reopen the claim.

2.  Entitlement to service connection for bilateral hearing loss, to include whether new and material evidence has been received to reopen the claim.

3.  Entitlement to service connection for a cardiovascular disorder, to include whether new and material evidence has been received to reopen the claim.

4.  Entitlement to service connection for renal disease.

5.  Entitlement to service connection for glaucoma.

6.  Entitlement to service connection for a dental disability.

7.  Entitlement to special monthly compensation based on the need of regular aid and attendance.

8.  Entitlement to specially adapted housing and/or a special home adaptation grant.


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 1978 to September 1978 with additional service in the Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and September 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The September 2011 rating decision denied reopening of a service connection claim for an acquired psychiatric disorder (claimed as depressive disorder and/or bipolar disorder secondary to gas exposure), finding new and material evidence had not been received to reopen the claim.  The Board notes the Veteran subsequently claimed entitlement to service connection for post-traumatic stress disorder (PTSD) and an anxiety disorder.  Although these claims were addressed separately in the September 2015 rating decision, they are included in the prior claim for an acquired psychiatric disorder, as it included any disorder that is reasonably encompassed by the Veteran's reported symptomatology.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  This procedural posture is more favorable to the Veteran because it could result in an earlier effective date of service connection for the subsequently claimed disorders since the Board finds reopening of the prior claim is warranted, as discussed below.  The September 2015 rating decision also denied reopening of service connection claims for bilateral hearing loss and a cardiovascular disorder; original service connection claims for renal disease, glaucoma, and a dental disability; a claim of entitlement to special monthly compensation based on the need of regular aid and attendance; and an implied claim of entitlement to specially adapted housing and/or a special home adaptation grant.

The Veteran appeared at hearing before the undersigned in April 2017.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for an acquired psychiatric disorder and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the April 2017 hearing before the undersigned, the Veteran's representative withdrew service connection claims for cardiovascular disease, renal disease, glaucoma, and a dental disability; a claim of entitlement to special monthly compensation based on the need of regular aid and attendance; and a claim of entitlement to specially adapted housing and/or a special home adaptation grant.

2.  VA has received new evidence since a final September 2003 rating decision that denied service connection for an acquired psychiatric disorder that relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.

3.  VA has received new evidence since a final May 2012 rating decision that denied service connection for bilateral hearing loss that relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  New and material evidence has been received to reopen the service connection claims for an acquired psychiatric disorder and bilateral hearing loss.  38 U.S.C.A.§ 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissals

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his or her authorized representative on the record during a hearing before the Board or in writing.  38 C.F.R. § 20.204(b).

During the April 2017 hearing before the undersigned, the Veteran's representative withdrew service connection claims for cardiovascular disease, renal disease, glaucoma, and a dental disability; a claim of entitlement to special monthly compensation based on the need of regular aid and attendance; and a claim of entitlement to specially adapted housing and/or a special home adaptation grant.  Accordingly, the Board finds that the Veteran has clearly and unambiguously withdrawn these claims.  There is no remaining allegation of error of fact or law for appellate consideration with respect to these issues.  Therefore, the Board does not have jurisdiction to review them, and they are dismissed.

II. New and Material Evidence

A September 2003 rating decision denied service connection for an acquired psychiatric disorder (claimed as depressive disorder and/or bipolar disorder secondary to gas exposure).  A May 2012 rating decision denied service connection for bilateral hearing loss.  The Veteran did not file a timely notice of disagreement with respect to these decisions nor did he file new and material evidence within the appeal period.  Thus, the decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R.§§ 20.200, 20.201, 20.302.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Court of Appeals for Veterans Claims (Court) has held the phrase "raises a reasonable possibility of establishing the claim" must be viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court emphasized that 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further explained the provisions of 38 C.F.R. § 3.156(a) creates a "low threshold" for finding new and material evidence that is favorable to the claimant.  Id.

A determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of service connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Here, the Board finds reopening of the Veteran's claims is warranted.  The September 2003 rating decision denied service connection for an acquired psychiatric disorder, finding there was no evidence to support the Veteran's claim that the claimed psychiatric disorder was the result of gas exposure during training in service.  In April 2017, the Veteran's representative submitted an article from a medical journal that suggests mental changes may result from exposure to chemicals in gases that are commonly used during military training exercises.  As discussed below, this evidence is sufficient to trigger VA's duty to provide an examination; therefore, it warrants reopening of the Veteran's service connection claim for an acquired psychiatric disorder.  See Shade, 24 Vet. App. at 117-20.  Similarly, the Veteran provided testimony during the April 2017 hearing that his hearing loss has gotten worse since his most recent VA audiological examination in May 2012.  The Veteran is competent to report observable symptomatology like increased difficulty hearing.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the Veteran's testimony is sufficient to trigger VA's duty to provide a new examination as the lack of a current disability was the basis for the prior denial of his claim.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (holding the absence of a hearing loss disability at separation from service does not foreclose a grant of service connection for subsequently demonstrated hearing loss).  As such, reopening of the service connection claim for bilateral hearing loss is also warranted.  See Shade, 24 Vet. App. at 117-20.



ORDER

The appeals of the denial of service connection claims for cardiovascular disease, renal disease, glaucoma, and a dental disability; a claim of entitlement to special monthly compensation based on the need of regular aid and attendance; and a claim of entitlement to specially adapted housing and/or a special home adaptation grant are dismissed.

The service connection claims for an acquired psychiatric disorder and bilateral hearing loss are reopened.


REMAND

The duty to assist requires VA to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with military service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The record establishes the Veteran has been variously diagnosed as having several psychiatric disorders during the appeal period.  He claims his psychiatric disability is the result of gas exposure during a training event in service.  His representative has submitted an article for a medical journal that suggests mental changes may result from exposure to chemicals in gases that are commonly used during military training exercises designed to promote confidence in protective equipment, which suggests the claimed disability may be associated with military service.  However, the record does not contain sufficient information to make a decision on the claim; therefore, VA must provide an examination to fulfill its duty to assist.

Additionally, the Veteran testified that his hearing difficulties have increased in severity since his last VA examination in May 2012.  As previously noted, his competent testimony regarding increased difficulty hearing is sufficient to trigger VA's duty to provide a new examination regarding his service connection claim for bilateral hearing loss, as the basis for the prior denial of the claim was the lack of a hearing loss disability as defined by VA regulation.  See 38 C.F.R. § 3.385.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination to obtain an opinion addressing his service connection claim for an acquired psychiatric disorder.

The selected examiner must review the claims file and answer the following questions:

a) Has the Veteran at least as likely as not (50 percent or greater probability) met the diagnostic criteria for a psychiatric disorder at any point in the appeal period (i.e., since December 2010), even if such disorder has resolved?  If it is determined the Veteran has not met the diagnostic criteria for a psychiatric disorder at any point in the appeal period, an explanation must be provided as to why the diagnoses reflected in treatment records during the appeal period are not valid diagnoses.

b) Is it at least as likely as not (50 percent or greater probability) that any psychiatric disorder present in the appeal period had its onset during or is otherwise related to the Veteran's service, to include his assertion that his current psychiatric disability is the result of gas exposure during training in service?  If PTSD is diagnosed, the examiner must identify the stressor or stressors upon which the diagnosis of PTSD is based.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for all opinions provided.  

2.  Schedule the Veteran for a new examination regarding his service connection claim for bilateral hearing loss.

The selected examiner must provide an opinion as to whether the Veteran has a current bilateral hearing loss disability that is at least as likely as not (50 percent probability of greater) the result of acoustic trauma in service.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.  
3.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


